Mr. JUSTICE BARRY, dissenting: I do not agree that defendant Kewanee Boiler is entitled to deduct the amount of plaintiff’s monthly early retirement pension ($47.41) from his disability pension ($139.00), thereby giving him a disability pension of only $91.59 and a total pension of only $139. Such a construction of the pension plan flies in the face of the plain language of section C4 — 2(a) of the contract which specifies that the amount of each disability payment for a member who was employed by American Standard, Inc., prior to March 2, 1970, shall be “not less than $100.00.” It would be difficult to imagine a less ambiguous provision for fixing the minimum disability payment. To me it is crystal clear that any employee eligible to receive disability benefits computed under section C4 — 2(a) is guaranteed a disability payment of at least $100 each month without regard to any other benefits received from other sources. Had the Kewanee Boiler pension plan contained an express provision for coordination of benefits or for the setoff of other benefits, then, of course, the result would be different. But the plan contains no such provision. To support its conclusion, the majority relies upon plaintiff’s acceptance of a $100 minimum disability payment, instead of the full $139, as a willingness to coordinate benefits by means of a partial setoff. This is interpreted as a tacit admission that benefits of the two plans should be coordinated. However, the fact that plaintiff did not claim additional benefits does not require a denial of those benefits which plaintiff does rightfully claim. The majority also relies upon the inclusion of years of service with American Standard in the formula for computing disability benefits as suggesting an intention to coordinate benefits. I disagree. The American Standard pension plan was “frozen” at the time Kewanee Boiler purchased the business and employees who subsequently became disabled were entitled to disability benefits only from Kewanee Boiler. The fact that years of service at American Standard were included in the formula for determining the amount of benefits is not indicative of an intent to reduce the benefit payment by the amount of benefits received under the retirement plan of American Standard. Had that been the intent, it could easily have been stated. Since I do not find the Kewanee Boiler pension contract ambiguous, I see no need to resort to evidence of extrinsic facts to aid in interpretation of the contract. Construction of this contract was a question of law, not of fact. Therefore, I would reverse the judgment of the trial court.